The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     December 5, 2014

                                   No. 04-14-00602-CR

                                     Kenneth MUNA,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 83rd Judicial District Court, Val Verde County, Texas
                                 Trial Court No. 12715CR
                              Robert Cadena, Judge Presiding


                                      ORDER
         The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
brief is deemed filed as of December 2, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court